            Case 2:19-cv-00760-RFB-NJK Document 1 Filed 05/03/19 Page 1 of 4



 1

 2
     MICHAEL P. LOWRY, ESQ.
 3   Nevada Bar No. 10666
     E-mail: Michael.Lowry@wilsonelser.com
 4   JONATHAN C. PATTILLO, ESQ.
     Nevada Bar No. 13929
 5   E-mail: Jonathan.Pattillo@wilsonelser.com
     300 South Fourth Street, 11th Floor
 6   Las Vegas, Nevada 89101-6014
     Tel: 702.727.1400/Fax: 702.727.1401
 7   Attorneys for Alfred Matthews III; Ashley Furniture Industries, Inc.

 8
                                 UNITED STATES DISTRICT COURT
 9
                                            DISTRICT OF NEVADA
10

11
      NINETTE GAGNON, individually, SHERLI                Case No. 2:19-cv-760
12    GAGNON, individually;

13                            Plaintiffs,                 Alfred Matthews III and Ashley Furniture
                                                          Industries, Inc’s Petition for Removal
14        vs.

15     ALFRED MATTHEWS III, individually,
       ASHLEY FURNITURE INDUSTRIES, INC.
16     a Wisconsin Corporation; DOES I through X,
       inclusive; ROE CORPORATIONS XI
17     through XX, inclusive,

18                            Defendants.

19          Alfred Matthews III and Ashley Furniture Industries, Inc. petition to remove this case to
20   the United States District Court for the District of Nevada from the Eighth Judicial District Court
21   for the State of Nevada. This petition for removal is signed per Rule 11.
22          Removal is appropriate per 28 U.S.C. § 1441 because diversity jurisdiction is present per
23   28 U.S.C. 1332. Plaintiffs are Canadian citizens. Mr. Matthews resides in Texas. Ashley
24   Furniture Industries is a Wisconsin corporation, with its principal place of business also in
25   Wisconsin.
26          The amount in controversy also exceeds $75,000. On April 5, 2019 Sherli Gagnon
27   served supplemental responses to interrogatories that for the first time calculated an income
28
                                                      1
              Case 2:19-cv-00760-RFB-NJK Document 1 Filed 05/03/19 Page 2 of 4



 1   based claim. As to her income loss, she asserted it totaled approximately $40,924, along with

 2   her $4,082.81 of medical treatment.1 As their calculations are seemingly in Canadian dollars, the

 3   exchange rate on May 3, 2019 converts Sheri’s total damages to $33,305.04 USD.

 4            On April 8, 2019 Ninette Gagnon also served supplemental interrogatory responses. She

 5   claims $10,414.68 in medical expenses and $136,081.88 in lost income.2 When the currency is

 6   converted, these damages total $108,407.45 USD. These supplemental discovery responses were

 7   the first calculation Defendants received indicating the amount in controversy exceeds $75,000.

 8            In prior cases in this district, the types of injuries and damages allegations Plaintiffs

 9   assert have indicated an amount in controversy exceeding $75,000. In Doelamo v. Karl-Heinz

10   the defendant argued more than $75,000 was in dispute because plaintiff alleged “approximately

11   $22,000 in past medical damages, and he argues that it is more likely than not that if Plaintiff is

12   successful on his claims for lost wages, future medical damages for his ‘permanent’ condition(s),

13   past and future pain and suffering, and attorney’s fees, he will recover more than $75,000 total in

14   the case.” This was sufficient to create subject matter jurisdiction.

15            In the Court’s experience, a personal injury claim including $22,000 in past
              medical bills will normally include a plea to a jury for several times this amount
16            in future medical bills, particularly where one alleges a permanent condition
              related to the injury. The Court can conclude this without even considering pain
17            and suffering, lost wages, or attorney’s fees. Considering those measures of
              damages and fees, as well, it is nearly certain that Plaintiff in reality seeks more
18            than $75,000. The Court has little doubt that Plaintiff will ask the jury to award
              him more than $75,000, whether in this Court or in state court.
19

20            In Canonico v. Seals the plaintiff conceded at least $50,000 was in dispute due to past

21   and future medical treatment and property damage.3 “The remaining question is whether more

22   than $25,000 is at stake in the form of pain and suffering, loss of earning capacity, loss of

23   enjoyment of life, compensatory damages, attorney's fees, and costs. It almost certainly is.”

24

25

26

27
     1
         ECF No. 1-5 at answers to interrogatories 5 and 7.
     2
28       ECF No. 1-6 at answers to interrogatories 5 and 7.
     3
         No. 2:13-cv-316, 2013 U.S. Dist. LEXIS 60047 (D. Nev. Apr. 25, 2013).
                                                       2
            Case 2:19-cv-00760-RFB-NJK Document 1 Filed 05/03/19 Page 3 of 4



 1          Defendants timely petitioned for removal within 30 days of receiving notice that more

 2   than $75,000 is disputed in this matter. Attached to this petition are copies of all process,

 3   pleadings, and orders served upon them in the state court action.

 4   ///

 5          DATED this 3rd day of May, 2019.

 6

 7

 8                                                 /s/ Michael Lowry
                                                   MICHAEL P. LOWRY, ESQ.
 9                                                 Nevada Bar No. 10666
                                                   JONATHAN C. PATTILLO, ESQ.
10                                                 Nevada Bar No. 13929
                                                   300 South Fourth Street, 11th Floor
11                                                 Las Vegas, Nevada 89101-6014
                                                   Attorneys for Alfred Matthews III; Ashley Furniture
12                                                 Industries, Inc.

13
                                      CERTIFICATE OF SERVICE
14
            Pursuant to FRCP 5, I certify that I am an employee of Wilson Elser Moskowitz Edelman
15
     & Dicker LLP, and that on May 3, 2019, I served Alfred Matthews III and Ashley Furniture
16
     Industries, Inc.’s Petition for Removal as follows:
17
                    by placing same to be deposited for mailing in the United States Mail, in a sealed
18                  envelope upon which first class postage was prepaid in Las Vegas, Nevada;

19
                    via electronic means by operation of the Court’s electronic filing system, upon
20                  each party in this case who is registered as an electronic case filing user with the
                    Clerk;
21

22                  Adam D. Smith, Esq.
                    Craig A. Henderson, Esq.
23                  ADAM SMITH LAW
                    2340 Paseo Del Prado, Suite D203
24                  Las Vegas, Nevada 89102
                    Tel: 702.929.2289/Fax: 702.960.4454
25                  Attorneys for Sheri & Ninette Gagnon

26

27
                                           BY: /s/ Michael Lowry_______________________
28                                             An Employee of

                                                       3
     Case 2:19-cv-00760-RFB-NJK Document 1 Filed 05/03/19 Page 4 of 4



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                    4
